Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/806,234, the amendment filed on 8/20/2021 is herein acknowledge. Claims 1, 6, 8, 10-11, 16, 18 and 20 have been amended. Claims 1-20 are pending.
ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
The amendment to the title of the invention and the Specification filed on 8/20/2021 have been entered.
Applicant’s arguments filed on 8/20/2021 regarding Miura qualifying for the 35 U.S.C. 102(b)(2)(C) exemption since the reference is commonly owned as it was assigned to Toshiba Memory Corporation, now renamed as Kioxia Corporation have been fully considered and are deemed persuasive. The rejections over Miura have been withdrawn; however, the arguments are moot in view of the new grounds of rejection below.
OBJECTIONS
Specification
Claim 8 is objected to because of the following informalities:  The limitations “look-up table segments is extracted” (line 2) should be amended to read “look-up segments  are extracted” and the limitations “stores the compressed look-up table segments the second cache” (lines 4-5) should read “stores the compressed look-up table segments in the second cache. “
Appropriate correction is required.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claim 1, the limitations “a compressor configured to perform compression on look-up table segments supplied thereto” suggests that the look-up table segments are compressed, where the limitations referring to “store the look-up table segments not compressed by the compressor in the first cache” suggests that some of the look-up table segments are not compressed; thus, rendering the claim indefinite. It is not clear what look-up segments are not compressed or whether some look-up table segments are compressed and others are not and under what conditions non-compression occurs.
Dependent claims 2-10 are rejected for encompassing the deficiencies found in independent claim 1, upon which claims 2-10 depend.
Appropriate correction/clarification is required.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) in view of Benisty et al. (US 2020/0034298) and Singh et al. (US 2001/0001872).
As per claim 1. A memory system connectable to a host, comprising: a nonvolatile first memory; [Pham teaches “The physical storage addresses correspond to physical storage media locations in the correspondent storage device, such as flash memory locations in a solid-state drive (SSD)” (par. 0022)] 
a second memory in which a plurality of look-up table segments are stored, each of the look-up table segments containing information that correlates logical addresses indicating locations in a logical address space of the memory system with physical addresses indicating locations in the first memory; [Pham teaches “The address mapping tables store mappings of logical addresses to physical storage addresses on the storage devices” (par. 0021) “the mapping tables may be stored in NAND flash memory when the SSD is not in operation” (par. 0023)] however, Pham does not expressly refer to having a second memory storing the look-up table segments
a volatile third memory including a first cache and a second cache; [Pham teaches compressed table entries in a cache section and decompressed table entries in another cache section (pars. 0023-0025) (corresponding to the claimed first cache and second cache) “When the storage device is powered on, the mapping table builder 12 stores the compressed address mapping table in low-latency memory, for example, dynamic random access memory (DRAM)… or… SRAM” (par. 0037) “The cache manager 18 creates a cache area in relatively low-latency memory, for example… DRAM… or… SRAM… and temporarily stored uncompressed mapping table entries in the cache area” (par. 0044) where “In an embodiment, the uncompressed mapping table 90 or uncompressed mapping table entries are stored in a cache area in SRAM.” (par. 0050) and “In an embodiment, the compressed mapping table 102 or compressed mapping table entries are stored in DRAM.” (par. 0051) (fig. 5 and related text)]
a compressor configured to perform compression on look-up table segments supplied thereto; and [Pham teaches “Table Entry Compression Engine 14” (fig. 1 and related text)] 
a memory controller configured to store the look-up table segments not compressed by the compressor in the first cache, store the look-up table segments compressed by the compressor in the second cache, and [Pham teaches compressed table entries in a cache section and decompressed table entries in another cache section (pars. 0023-0025) (corresponding to the claimed first cache and second cache) “When the storage device is powered on, the mapping table builder 12 stores the compressed address mapping table in low-latency memory, for example, dynamic random access memory (DRAM)… or… SRAM” (par. 0037) “The cache manager 18 creates a cache area in relatively low-latency memory, for example… DRAM… or… SRAM… and temporarily stored uncompressed mapping table entries in the cache area” (par. 0044) where “In an embodiment, the uncompressed mapping table 90 or uncompressed mapping table entries are stored in a cache area in SRAM.” (par. 0050) and “In an embodiment, the compressed mapping table 102 or compressed mapping table entries are stored in DRAM.” (par. 0051) (fig. 5 and related text)]
control a ratio between a first capacity, which is a capacity of the first cache, and a second capacity, which is a capacity of the second cache [Pham teaches “When additional space is needed in the cache area to store further uncompressed table entries for near-term use, for example, when the total quantity of meta-data currently stored in the cached mapping table approaches the capacity of the cache area, command the table entry compression engine 14 to recompress the table entry, and relocates the compressed mapping table entry to the compressed mapping table. In another embodiment, the cache manager 18 relocates multiple cached table entries from a section of the uncompressed mapping table that includes the physical addresses of the locations containing the requested data to the compressed mapping table” (par. 0047)] but does not expressly disclose control a ratio between the first cache capacity and the second cache capacity.  
	With respect to the limitations of a first memory and the look-up table segments stored in a second memory, Benisty teaches [“FIG. 8 illustrates an SSD data storage system 800 configured to control access to a NAND 804 by a host device 802 but where FTL tables are stored in a second NAND 808…” (par. 0075; fig. 8 and related text)].
Pham and Benisty are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Pham to have a first memory and the look-up table segments stored in a second memory as taught by Benisty since doing so would provide the benefits of translation entry prefetching (par. 0078) and reliably storing the translation entries.
The combination of Pham and Benisty does not expressly disclose control a ratio between the first cache capacity and the second cache capacity; however, regarding these limitations, Singh teaches [“partitioning a storage cache to include a compressed data partition and an uncompressed data partition, and adjusting a size of the compressed data partition and the uncompressed data partition for chosen performance characteristics. A data caching system aspect in a data processing system having a host system in communication with a storage system includes at least one storage device and at least one partially compressed cache. The at least one partially compressed cache further includes an uncompressed partition and a compressed partition, where the compressed partition stores at least a victim data unit from the uncompressed partition.” (Abstract; see pars. 0008, 0025)].  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Pham and Benisty to control the ratio between the first cache capacity and the second cache capacity as taught by Singh “achieves improved performance on par with increasing a cache's size without incurring the cost expense of cache size increase.” (par. 0008)].
Therefore, it would have been obvious to combine Pham, Benisty and Singh for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The combination of Pham, Benisty and Singh teaches The memory system according to claim 1, wherein the memory controller is configured to determine a frequency of sequential writes based on a plurality of write commands from the host, [Pham “teaches The systems and methods can be particularly beneficial in combination with host input/output (I/O) workloads that are moderately-to-highly sequential,” (par. 0026) “The table entry compression engine 14 compresses the mapping table implementing a suitable compression scheme. For example, in an embodiment, the table entry compression engine 14 applies a compression scheme that takes advantage of any sequences of entries in the mapping table representing sequential physical storage addresses. The table entry compression engine 14 replaces each such sequence in the uncompressed mapping table with two table entries. Thus, the table entry compression engine 14 compresses the meta-data associated with the I/O data rather than the I/O data itself.” (par. 0033) “Using the compression scheme, a sequence of uncompressed table entries of any length representing sequential physical addresses can be reduced to two compressed table entries. The compressed mapping table representing a significantly sequential workload based on this compression scheme has a substantially reduced size, which proportionally reduces the amount of DRAM required to store the logical-to-physical address mapping table.” (par. 0036) where fig. 3 shows a sequential workload comprising a series of write operations (par. 0038; fig. 3 and related text) thus, suggesting a desire to have more compressed table entries when those entries represent sequential workload] but does not expressly disclose and adjust the ratio according to the frequency of sequential writes; however, regarding these limitations, Singh teaches [“and adjusting a size of the compressed data partition and the uncompressed data partition for chosen performance characteristics. A data caching system aspect in a data processing system having a host system in communication with a storage system includes at least one storage device and at least one partially compressed cache. The at least one partially compressed cache further includes an uncompressed partition and a compressed partition, where the compressed partition stores at least a victim data unit from the uncompressed partition.” (Abstract; see pars. 0008, 0025)], where it would have been obvious to one of ordinary skill in the art to adjust the size of the compressed partition so as to increase  its size in response to having a sequential workload as taught by Pham to increase the compressed cache size in the manner that Singh teaches adjusting the cache size to improve performance since doing so would provide the benefits of being able to efficiently process map data and accommodate for a larger amount of compressed data to be stored.
As per claim 3. The memory system according to claim 2, 43PATENT Atty. Dkt. No. TAI/2912US wherein the memory controller increases a percentage of the first capacity when the frequency is smaller than or equal to a first value, and increases a percentage of the second capacity when the frequency is greater than or equal to a second value, and wherein the first value is less than the second value [Pham teaches compressing look-up table entries that are highly sequential thus suggesting a desire to have more compressed entries in response to having a highly sequential workload as “a sequence of uncompressed table entries of any length representing sequential physical addresses can be reduced to two compressed table entries. The compressed mapping table representing a significantly sequential workload based on this compression scheme has a substantially reduced size, which proportionally reduces the amount of DRAM required to store the logical-to-physical address mapping table.” (par. 0036) (see pars. 0026, 0033, and 0038) or a workload having a frequency of sequential entries higher than a certain value and storing uncompressed entries in a cache (claim 1), note that non-sequential entries are not compressed. Thus Pham stores more data in cache in uncompressed form in response to non-sequential writes and more compressed map data in response to sequential writes, which would result in the dynamically resizing of Singh increasing the compressed or uncompressed caches accordingly].   
As per claim 4. The memory system according to claim 1, wherein the memory controller is configured to: determine a first cache hit rate, which is a cache hit rate of the first cache, and a second cache hit rate, which is a cache hit rate of the second cache, and adjust the ratio according to the first cache hit rate or the second cache hit rate [Singh teaches “dynamically adjusting partition sizes of uncompressed and compressed cache data according to hit-ratio,” (par. 0008)].  
As per claim 8. The memory system according to claim 1, wherein when the look-up table segments is extracted from the first cache, the memory controller compresses the look-up table segments extracted from the first cache using the compressor and stores the compressed look-up table segments the second cache [Pham teaches “one or more decompressed table entries currently in the cache section are recompressed and removed from the cache section. The compressed mapping table is updated with the recompressed table entries” (par. 0025; par. 0047) where a sequence of uncompressed mapping table entries are compressed and stored in compressed mapping table 102 (pars. 0050-0051)]. 
As per claim 9. The memory system according to claim 1, wherein the memory controller performs a first search for a first logical address in the first cache, and then a second search for the first logical address in the second cache when the first search fails [Pham teaches “when data from a logical storage address is requested by the host operating system, the cache lookup table is consulted to determine whether the address table entry corresponding to the requested LBA is currently in the cache area. In the case of a cache miss, the cache manager 18 retrieves the corresponding compressed table entry, and relocates the uncompressed mapping table entry to the uncompressed mapping table, or cached mapping table. In another embodiment, the cache manager 18 relocates multiple compressed table entries from a section of the compressed mapping table that includes the physical addresses of the locations containing the requested data to the cached mapping table.” (par. 0045; see par. 0046)].
As per claim 10. The memory system according to claim 9, further comprising: an expander, wherein when the second search succeeds, the memory controller retrieves the compressed look-up table segments from the second cache, restores the retrieved compressed look-up table segments using the expander, and performs an operation using the restored look-up table segments [Pham teaches “In the case of a cache miss, the cache manager 18 retrieves the corresponding compressed table entry, and relocates the uncompressed mapping table entry to the uncompressed mapping table, or cached mapping table. In another embodiment, the cache manager 18 relocates multiple compressed table entries from a section of the compressed mapping table that includes the physical addresses of the locations containing the requested data to the cached mapping table.” (par. 0045; see par. 0046)].  

Claims 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) in view of Singh et al. (US 2001/0001872).
As per claim 11. A method of dynamically sizing first and second caches for storing address conversion information, wherein the first cache stores segments the address conversion information in non-compressed form and the second cache stores the segments of address conversion information in compressed form, said method comprising: [Pham teaches compressed table entries in a cache section and decompressed table entries in another cache section (pars. 0023-0025) (corresponding to the claimed first cache and second cache) “When the storage device is powered on, the mapping table builder 12 stores the compressed address mapping table in low-latency memory, for example, dynamic random access memory (DRAM)… or… SRAM” (par. 0037) “The cache manager 18 creates a cache area in relatively low-latency memory, for example… DRAM… or… SRAM… and temporarily stored uncompressed mapping table entries in the cache area” (par. 0044) where “In an embodiment, the uncompressed mapping table 90 or uncompressed mapping table entries are stored in a cache area in SRAM.” (par. 0050) and “In an embodiment, the compressed mapping table 102 or compressed mapping 
determining characteristics relating to the first cache and the second cache; and [Pham teaches compressed table entries in a cache section and decompressed table entries in another cache section (pars. 0023-0025) (corresponding to the claimed first cache and second cache) “When the storage device is powered on, the mapping table builder 12 stores the compressed address mapping table in low-latency memory, for example, dynamic random access memory (DRAM)… or… SRAM” (par. 0037) “The cache manager 18 creates a cache area in relatively low-latency memory, for example… DRAM… or… SRAM… and temporarily stored uncompressed mapping table entries in the cache area” (par. 0044)]
controlling a ratio between a first capacity, which is a capacity of the first cache, and a second capacity, which is a capacity of the second cache [Pham teaches “When additional space is needed in the cache area to store further uncompressed table entries for near-term use, for example, when the total quantity of meta-data currently stored in the cached mapping table approaches the capacity of the cache area, command the table entry compression engine 14 to recompress the table entry, and relocates the compressed mapping table entry to the compressed mapping table. In another embodiment, the cache manager 18 relocates multiple cached table entries from a section of the uncompressed mapping table that includes the physical addresses of the locations containing the requested data to the compressed mapping table” (par. 0047)] but does not expressly disclose controlling a ratio between a first cache capacity and second cache capacity.  
With respect to dynamically resizing the first cache and second cache and controlling a ratio between a first cache capacity and second cache capacity, Singh teaches [“partitioning a storage cache to include a compressed data partition and an uncompressed data partition, and adjusting a size of the compressed data partition and the uncompressed data partition for chosen performance characteristics. A data caching system aspect in a data processing system having a host system in communication with a storage system includes at least one storage device and at least one partially compressed cache. The at least one partially compressed cache further includes an uncompressed partition and a compressed partition, where the compressed partition stores at least a victim data unit from the uncompressed partition.” (Abstract; see pars. 0008, 0025)].  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Pham to include dynamically resize the first cache and second cache and control the ratio between the first cache capacity and the second cache “achieves improved performance on par with increasing a cache's size without incurring the cost expense of cache size increase.” (par. 0008)].
Therefore, it would have been obvious to combine Pham and Singh for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.
As per claim 12. The method according to claim 11, further comprising: determining, as the characteristics relating to the first cache and the second cache, a frequency of sequential writes based on a plurality of write commands from the host; and adjusting the ratio according to the frequency of sequential writes [The rationale in the rejection of claim 2 is herein incorporated but only Pham and Singh apply].  
As per claim 13. The method according to claim 12, further comprising: increasing a percentage of the first capacity when the frequency is smaller than or equal to a first value, and increasing a percentage of the second capacity when the frequency is greater than or equal to a second value, wherein the first value is less than the second value [The rationale in the rejection of claim 3 is herein incorporated but only Pham and Singh apply].  
As per claim 14. The method according to claim 11, further 46PATENT Atty. Dkt. No. TAI/2912US comprising: determining, as the characteristics relating to the first cache and the second cache, a first cache hit rate, which is a cache hit rate of the first cache, and a second cache hit rate, which is a cache hit rate of the second cache; and adjusting the ratio according to the first cache hit rate or the second cache hit rate [The rationale in the rejection of claim 4 is herein incorporated but only Pham and Singh apply].  
As per claim 18. The method according to claim 11, further comprising: when the first information is extracted from the first cache, compressing the first information extracted from the first cache and storing the compressed first information in the second cache [The rationale in the rejection of claim 8 is herein incorporated but only Pham and Singh apply]. 
As per claim 19. The method according to claim 11, further comprising: performing a first search for a first logical address in the first cache, and then a second search for the first logical address in the second cache when the first search fails [The rationale in the rejection of claim 9 is herein incorporated but only Pham and Singh apply].  
As per claim 20. The method according to claim 19, further comprising: when the second search succeeds, retrieving a segment of the address conversion information from the second cache, restoring the retrieved segment of the address conversion information, and performing an operation using the restored segment of the address conversion information [The rationale in the rejection of claim 10 is herein incorporated but only Pham and Singh apply].
 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) in view of Benisty et al. (US 2020/0034298) and Singh et al. (US 2001/0001872) as applied in the rejection of claim 4 above, and further in view of Tomkins et al. (US 2019/0222491).
As per claim 5. The combination of Pham, Benisty and Singh teaches The memory system according to claim 4, [where Singh teaches “FIGS. 2 and 3 present performance modeling results that illustrate response time changes and maximum IO values as adjustments are made to the percentage of the storage cache 12 that is compressed.” (par. 0025; see par. 0027 and figs. 2-3 and related text)] but does not expressly disclose wherein the memory controller increases a percentage of the first capacity according to an increase in the first cache hit rate, and increases a percentage of the second capacity according to an increase in the second cache hit rate when the first cache hit rate does not increase; however, regarding these limitations, Tomkins teaches [“if the optimization platform 40 found a high cache hit rate, it may determine that adding additional storage to existing cache and/or increasing the cache instances and reducing the available bandwidth would be more effective and less costly.” (par. 0073)], note that Singh teaches [“and adjusting a size of the compressed data partition and the uncompressed data partition for chosen performance characteristics. A data caching system aspect in a data processing system having a host system in communication with a storage system includes at least one storage device and at least one partially compressed cache. The at least one partially compressed cache further includes an uncompressed partition and a compressed partition, where the compressed partition stores at least a victim data unit from the uncompressed partition.” (Abstract; see pars. 0008, 0025)].  
Pham, Benisty, Singh and Tomkins are analogous art because they are from the same field of endeavor of memory access and control.

Therefore, it would have been obvious to combine Pham, Benisty and Singh with Tomkins for the benefit of creating a storage system/method to obtain the invention as specified in claim 5.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) and Singh et al. (US 2001/0001872) as applied in the rejection of claim 14 above, and further in view of Tomkins et al. (US 2019/0222491).
As per claim 15. The method according to claim 14, further comprising: increasing a percentage of the first capacity according to an increase in the first cache hit rate, and increasing a percentage of the second capacity according to an increase in the second cache hit rate when the first cache hit rate does not increase [The rationale in the rejection of claim 5 is herein incorporated but only Pham, Singh and Tomkins apply].  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) in view of Benisty et al. (US 2020/0034298) and Singh et al. (US 2001/0001872) as applied in the rejection of claim 1 above, and further in view of Borkenhagen (US 2009/0228656).
As per claim 6.  The combination of Pham, Benisty and Singh teaches The memory system according to claim 1, compressing look-up table segments [See Pham (par. 0033)] but does not expressly disclose wherein the memory controller is configured to: determine a success rate of compressing the … to a predetermined size or less, and adjust the ratio according to the success rate; however, regarding these limitations, Borkenhagen teaches [“the hypervisor or operating system may monitor compression ratios and make more memory on a memory expansion microchip be standard memory. This may occur if the compression ratio is low. If the compression ratio is high, more memory on the memory expansion microchip may be compressed data.” (par. 0039) “In addition to static allocation, the hypervisor 46 or operating system may monitor compression ratios and make more memory on a memory expansion microchip be standard memory. This may occur if the compression ratio is low. If the compression ratio is high, more memory on the memory expansion microchip may be .  
Pham, Benisty, Singh and Borkenhagen are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Pham, Benisty and Singh to adjust the ration of uncompressed to compressed memory based on success rate of compressing as taught by Borkenhagen since doing so would provide the benefits of [efficient data storage operations].
Therefore, it would have been obvious to combine Pham, Benisty and Singh with Borkenhagen for the benefit of creating a storage system/method to obtain the invention as specified in claim 6.
As per claim 7. The memory system according to claim 6, 44PATENT Atty. Dkt. No. TAI/2912US wherein the memory controller increases a percentage of the second capacity according to an increase in the success rate and increases a percentage of the first capacity according to a decrease in the success rate [Borkenhagen teaches “In addition to static allocation, the hypervisor 46 or operating system may monitor compression ratios and make more memory on a memory expansion microchip be standard memory. This may occur if the compression ratio is low. If the compression ratio is high, more memory on the memory expansion microchip may be compressed data.” (par. 0067)].  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446)  in view of Singh et al. (US 2001/0001872) as applied in the rejection of claim 11 above, and further in view of Borkenhagen (US 2009/0228656).
As per claim 16. The method according to claim 11, further comprising: determining, as the characteristics relating to the first cache and the second cache, a success rate of compressing segments of the address conversion information to a predetermined size or less; and adjusting the ratio according to the success rate [The rationale in the rejection of claim 6 is herein incorporated but only Pham, Singh and Borkenhagen apply].  
As per claim 17. The method according to claim 16, further comprising: increasing a percentage of the second capacity according to an increase in the success rate and increasing a percentage of the first capacity according to a decrease in the success rate [The rationale in the rejection of claim 7 is herein incorporated but only Pham, Singh and Borkenhagen apply].  

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a non-final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



September 8, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135